Case 20-40535-JMM          Doc 27     Filed 08/13/20 Entered 08/13/20 16:59:08              Desc Main
                                     Document      Page 1 of 5


Brent T. Robinson, Esq. (ISB No. 1932)
W. Reed Cotten, Esq. (ISB No. 8976)
ROBINSON & ASSOCIATES
Attorneys at Law
615 H Street
P.O. Box 396
Rupert, ID 83350-0396
Telephone No. (208) 436-4717
Facsimile No. (208) 436-6804
Email Address: btr@idlawfirm.com
                wrc@idlawfirm.com

Attorneys for Debtors


                                 UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF IDAHO

In Re:                                                 )      Case No. 20-40535 JMM
                                                       )     (Chapter 11 – Subchapter 5)
         JOSEPH LEE DILLE,                             )
           aka JOSEPH L. DILLE and                     )
         JANA LYNN DILLE,                              )
           aka JANA L. DILLE,                          )
                                                       )
                                Debtors.               )

         COMES NOW the Debtors doing business as themselves and also doing business as

Mountain West Ag, and presents to the Court and others a Liquidation Analysis as follows:

                                           LIQUIDATION ANALYSIS

                  If this case were converted to Chapter 7 liquidation bankruptcy the following

assumption of loss would occur:

                  Sales Commission                     6%
                  Quick Sales                          5%
                  Administrative Fees & Trustee’s Fee 9 %
                                                      20 %

              Formula for liquidation value: Security less 20% = Actual Liquidation Value


(1) Real Property –
       Value:                                                       $ 353,740.00
        Residence – 2764 Sundance Dr., TF, ID
       Less Costs of Sale (20%):                                      70,748.00
       Exempt:                                                       175,000.00
       Debt:                                                         304,487.00


Liquidation Analysis - 1
Case 20-40535-JMM          Doc 27    Filed 08/13/20 Entered 08/13/20 16:59:08   Desc Main
                                    Document      Page 2 of 5


          ICCU - $69,995
          Specialized Loan Servicing - $234,492
         Equity:                                                            $     00.00

(2) Household Goods and Furnishings
       Value:                                             $   EXEMPT
       Less Costs of Sale (20%):
       Exempt:
       Debt:
       Equity:                                                                    00.00

(3) Personal Clothing and Effects
       Value:                                            $ EXEMPT
       Less Costs of Sale (20%):
       Exempt:
       Debt:
       Equity:                                                                    00.00

(4) Automobiles, Trucks, Trailers, and Other Vehicles
    (a) Value:
         2016 Ford F350 pickup                                $ 9,000.00
         1997 Ford F350 pickup                                  5,000.00
         2007 Peterbilt Truck                                  27,000.00
        Debt:
         DL Evans Bank - 2007 Peterbilt Truck                 $47,800.21
        Equity:                                                                   00.00

     (b) Value:
          2015 Ford Expedition                                $18,000.00
         Exempt:                                               10,000.00
         Debt:
          Pioneer Federal Credit Union                         13,746.00
         Equity:                                                                  00.00

     (c) Value:
          2017 Ford F350 pickup                               $42,000.00
         Exempt:                                               10,000.00
         Debt:
          Ally Financial                                       39,429.00
         Equity:                                                                  00.00

     (d) Value:
          2003 Ford F350 pickup (nor running)                  $1,500.00
         Less Costs of Sale (20%):                                300.00
         Equity:                                                                1,200.00

     (e) Value:
          1997 Ford XLT Truck                                  $4,000.00
         Less Costs of Sale (20%)                                 800.00
         Equity:                                                                3,200.00



Liquidation Analysis - 2
Case 20-40535-JMM          Doc 27     Filed 08/13/20 Entered 08/13/20 16:59:08      Desc Main
                                     Document      Page 3 of 5


   (f) Value:
        2017 Jayco Octane T30F                                 $25,000.00
       Debt:
        Idaho Central Credit Union                              28,077.00
        Equity:                                                                       00.00

(5) Farm Machinery, Fixtures, Equipment, Implements and Supplies Used in Business
    (a) Value:                                                  $70,000.00
         2012 John Deere disk ripper - $25,000
         2007 Great Plains 40’ air drill - $25,000
         2007 Landoll 40’ field cultivator - $20,000
        Less Costs of Sale (20%):                                14,000.00
        Debt:
         Farmers National (Loan #s 3672 & 3844) – approximately 104,000.00
        Equity:                                                                       00.00

    (b) Value:
         Rotary plow                                            35,000.00
        Less Costs of Sale (20%)                                 7,000.00
        Debt:
         Diversified Financial Service                          27,515.87
        Equity:                                                                       00.00

    (c) Value:
         Lemken Solitair drill                                $138,000.00
        Less Costs of Sale (20%):                               27,600.00
        Debt:
         DLL Finance, LLC                                      130,740.23
        Equity:                                                                       00.00

    (d) Value:
         JD 9560 Tractor                                       180,000.00
        Less Costs of Sale (20%):                               36,000.00
        Debt:
         John Deere Financial                                  180,000.00
        Equity:                                                                       00.00

    (e) Value:
         2016 Case IH Magnum                                   140,000.00
        Less Costs of Sale (20%)                                28,000.00
        Debt:
         CNH Industrial Capital                                140,000.00
        Equity:                                                                       00.00


(6) Other Tangible Personal Property
       Value:                                                        $
       Less Costs of Sale (20%):
       Exempt:                                                           .00
       Debt:                                                             .00
       Equity:                                                                       $   .00


Liquidation Analysis - 3
Case 20-40535-JMM          Doc 27    Filed 08/13/20 Entered 08/13/20 16:59:08               Desc Main
                                    Document      Page 4 of 5




                  Based upon the foregoing liquidation analysis, $4,400 would be available for the

benefit of unsecured creditors if this case was converted to a Chapter 7 and the assets liquidated.

The Internal Revenue Service has filed a priority claim of approximately $4,700, but it is expected

that when the tax return is filed, that will become zero. It is the intention of the debtors to pay more

every six months than the value of the assets available.

                 DATED this 13TH day of August, 2020.

                                                           ROBINSON & ASSOCIATES

                                                       By: /s/Brent T. Robinson
                                                          Brent T. Robinson




Liquidation Analysis - 4
Case 20-40535-JMM            Doc 27      Filed 08/13/20 Entered 08/13/20 16:59:08                  Desc Main
                                        Document      Page 5 of 5


                                         CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on the 13th day of August, 2020, the within and foregoing
document was filed electronically using the Court’s CM/ECF system, and upon such filing the CM/ECF
registered participants in this case were served electronically as follows:

             •    Matthew W Grimshaw matt@grimshawlawgroup.com
             •    Brent T Robinson btr@idlawfirm.com, bcl@idlawfirm.com;bjh@idlawfirm.com
             •    Sheila Rae Schwager sschwager@hawleytroxell.com, dsorg@hawleytroxell.com
             •    US Trustee ustp.region18.bs.ecf@usdoj.gov

                  That a copy of said document was also sent via U. S. mail, postage paid, to the following:

                  PRA Receivables Management, LLC
                  PO Box 41021
                  Norfolk, VA 23541

                  Specialized Loan Servicing, LLC
                  14841 Dallas Parkway, Suite 425
                  Dallas, TX 75254

                  Mr. and Mrs. Joseph Dille
                  2764 Sundance Drive
                  Twin Falls, Idaho 83301

                                                                      /s/ Brent T. Robinson
                                                                     Brent T. Robinson




Liquidation Analysis - 5
